Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Warren Pate on 08/19/2021.
The application has been amended as follows: 

CLAIM 1. (currently amended) A vented, waterproof container comprising:
a base having an interior volume;
a cover;
the cover pivotably engaging the base and pivoting with respect to the base through a range of motion, the range of motion comprising a closed position wherein the cover and base cooperate to form an enclosure;
a fishing-hook-retention medium formed of elastomeric material secured within the interior volume of the base;
one or more apertures passing through at least one of the base and the cover; and
at least one membrane covering the one or more apertures, the at least one membrane being permeable to water vapor and impermeable to liquid water.

CLAIM 2. (canceled)

1, wherein the cover has an interior surface and an exterior surface.

CLAIMS 6-7. (canceled) 

CLAIM 11. (currently amended) A vented, waterproof container comprising:
a base having an interior volume;
a cover having one or more apertures passing therethrough;
the cover pivotably engaging the base and pivoting with respect to the base through a range of motion, the range of motion comprising a closed position wherein the cover and base cooperate to form an enclosure;
a fishing-hook-retention medium formed of elastomeric material secured within the interior volume of the base;
a seal contacting both the base and the cover and creating a watertight interface therebetween when the cover is in the closed position; and
a membrane covering the one or more apertures, the membrane being permeable to water vapor and impermeable to liquid water.

CLAIM 15. (canceled) 

CLAIM 21. (currently amended) A vented, waterproof container comprising:
a base
a cover having an interior surface and an exterior surface;
the cover hingedly connected to the base and pivoting with respect to the base through a range of motion, the range of motion comprising a closed position wherein the cover and base cooperate to form an enclosure;
a fishing-hook-retention medium formed of elastomeric material secured to the base;
a plurality of apertures passing through the cover from the interior surface to the exterior surface; and
a membrane extending continuously adjacent the interior surface of the cover so as to cover each aperture of the plurality of apertures, the membrane being permeable to water vapor and impermeable to liquid water.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a vented, waterproof container comprising the combination of a cover hingedly connected to a base with a plurality of apertures passing through at least one of either the cover or the base, a membrane extending continuously adjacent the interior surface of the cover so as to cover each aperture of the plurality of apertures, the membrane being permeable to water vapor and impermeable to liquid water, where the container further comprises a fishing-hook-retention medium formed of elastomeric material and secured to the base.
US 4949847 A to Nagata teaches a container with a membrane covering apertures of a cover, where the membrane is made to be permeable to water vapor and impermeable to liquid such as to not damage the vegetables within. However, Nagata mentions that while the silicon membrane is used to allow moisture and vapor to pass through when there is a difference between moisture concentration on either side of the membrane, the membrane prevents the vegetables from fully drying out which is counter to the intent of the instant application. Additionally, Nagata fails to teach the fishing-hook-retention medium formed of an elastomeric material and secured to a base. As Nagata is intended to be a vegetable container, there would be no motivation to add a fish-hook-retention medium made of elastomeric material to the device of Naga.

US 4073085 A to Stremeckus teaches a fishing tackle container with a hinge and apertures, however Stremeckus fails to teach the membrane. Additionally, Stremeckus utilizes its apertures to allow for ventilation of air in order to provide easy drying for lures. While Stremeckus could be modified to teach the elastomeric fish-hook-retention media, adding a membrane to the apertures would slow the ventilation process already provided.
Using the membranes of Nagata or Abraham would further break the reference of Stremeckus, as these membranes are meant to keep objects inside at an appropriate humidity and to allow items, such as vegetables, to retain their moisture to provide freshness, and prevent the inner contents from completely drying out. As a result, the container of Stremeckus would have difficulty quickly drying out its lures with such a membrane in the way.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./            Examiner, Art Unit 3647                                                                                                                                                                                            	/DARREN W ARK/            Primary Examiner, Art Unit 3647